Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 1 of 31 PageID #: 5237




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
and AMO SALES AND SERVICE,
INC.,

                 Plaintiffs,

     v.                                 C.A. No. 20-842 (CFC)

ALCON LENSX, INC.,
ALCON VISION, LLC,
ALCON LABORATORIES, INC. and
ALCON RESEARCH, LLC,

                 Defendants.

ALCON INC., ALCON LENSX, INC.,
ALCON RESEARCH, LLC, and
ALCON VISION, LLC,

                 Counter-Plaintiffs,

     v.

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
AMO SALES AND SERVICE, INC.,
and JOHNSON & JOHNSON
SURGICAL VISION, INC.

                 Counter-Defendants.


              ESI STIPULATION AND PROPOSED ORDER
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 2 of 31 PageID #: 5238




      Plaintiffs and Counterclaim Defendants AMO Development, LLC, AMO

Manufacturing USA, LLC, AMO Sales and Service, Inc., and Johnson & Johnson

Surgical Vision, Inc. (collectively, “J&J Surgical Vision”) and Defendants and

Counterclaim Plaintiffs Alcon Inc., Alcon LenSx, Inc., Alcon Vision, LLC, Alcon

Laboratories, Inc., and Alcon Research, LLC, (collectively, “Alcon”) (J&J Surgical

Vision and Alcon, each, a “Party”) hereby agree to the following protocol

(“Protocol”) for production of electronically stored information (“ESI”) and paper

(“hardcopy”) documents. Subject to the Protective Order entered in this action, this

Protocol governs all production in the matter. This Protocol has the objective to

facilitate the just, speedy, and inexpensive completion of discovery of ESI and

hardcopy documents and to promote, whenever possible, the early resolution of

disputes regarding discovery without Court intervention, including disputes

pertaining to scope or costs. Nothing in this Protocol shall limit a Party’s right to

seek or object to discovery as set out in applicable rules, to rely on any protective

order entered in this action concerning protection of confidential or otherwise

sensitive information, or to object to the authenticity or admissibility of any

hardcopy document or ESI produced in accordance with this Protocol. The mere

production of ESI as part of a mass production shall not itself constitute a waiver for

any purpose.




                                          2
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 3 of 31 PageID #: 5239




A.    GENERAL AGREEMENTS

      1.     Ongoing Cooperation among the Parties. The Parties are aware of the

importance the Court places on cooperation and commit to continue to consult and

cooperate reasonably as discovery proceeds. The failure of counsel or the Parties to

litigation to cooperate in facilitating and reasonably limiting discovery requests and

responses raises litigation costs and contributes to the risk of sanctions. An

attorney’s zealous representation of a client is not compromised by conducting

discovery in a cooperative manner.

      2.     Proportionality.

             a.    Reasonable Discovery Limits. The proportionality standard set

forth in Rule 26(b)(1) shall apply to discovery in this action. Consistent with that

proportionality standard, the Parties agree to cooperate in identifying appropriate

limits on discovery, including phased discovery and limits on the number of

custodians, on discoverable data sources, on the relevant period, and on the

permissible scope of requests for production, specifically including the permissible

scope of requests for emails. Requests for production of ESI, including requests for

emails, shall be reasonably targeted, clear, and as specific as possible, rather than

general discovery of a product or business. Absent good cause, the Parties shall not

be obligated to collect or produce ESI created after the date of the filing of the

complaint in this action.



                                          3
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 4 of 31 PageID #: 5240




             b.     Discoverable Custodians and Non-Custodial Data Sources.

Consistent with the proportionality standard, within 30 days after filing of this

Protocol, each Party shall provide to other Parties a list of the Party’s 15 custodians

most likely to have information relevant to the action, for whom the Party has

Documents in its possession, custody, or control that it may produce, whose

reasonably accessible emails and other ESI will be searched for relevant and

proportional information, as well as a list of non-custodial data repositories.

Custodians shall be identified by name, current or last-known title, dates of

employment by the Party, and a brief description of their relevant employment

duties. Within 14 days of receiving such list, the Receiving Party may in good faith

identify any custodian(s) that it would like to remove from the list, as well as any

custodian(s) that it would like added in lieu of the removed custodian(s). To the

extent that a Party has no responsive documents in its possession, custody, or control

from a particular custodian, the Producing Party must inform the Receiving Party of

the same within five (5) days of the custodian being identified. Each Party is entitled

to 15 custodians, unless it expressly waives the right to up to five (5) of its allotted

15. The Parties agree to meet and confer to resolve any concerns about each other’s

list of custodians and non-custodial data repositories after identifying any changes

thereto pursuant to the aforementioned deadline, the process for which shall take no

longer than 14 days absent an agreement to extend such secondary deadline. Absent



                                           4
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 5 of 31 PageID #: 5241




a showing of good cause, and subject to any further agreement among the Parties,

the list(s) provided pursuant to this paragraph shall be the presumptive limit on ESI

discovery. If any identified custodian or data source is located outside the United

States, then the meet and confer process shall include such matters as relevancy and

privacy of the data at issue and, as applicable, the timing of production of any such

data.

             c.    Discovery Concerning Preservation and Collection Efforts.

Discovery concerning the preservation and collection efforts of another Party can

contribute to unnecessary expense and delay and may inappropriately implicate

work product and attorney-client privileged matter. If there is a reasonable dispute

concerning the scope of a Party’s preservation or collection efforts, before discovery

about such efforts is initiated, the Parties or their counsel shall meet and confer to

address the specific stated need for such discovery, its relevance to claims and

defenses, its proportionality to the needs of the case, and the availability and

suitability of alternative, less burdensome means to obtain the information.

             d.    On-Site Inspections of ESI. On-site inspections of ESI under

Rule 34(b) shall be permitted, if at all, only upon a good-faith showing by the

Requesting Party of good cause and specific need or upon agreement of the Parties.

As appropriate, the Court may condition on-site inspections of ESI, as authorized in




                                          5
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 6 of 31 PageID #: 5242




the preceding sentence, to be performed by independent third-party experts, and the

Court may set other conditions deemed appropriate.

             e.    Discoverable Source Code. The Parties’ Stipulated Protective

Order and Pre-Discovery Confidentiality Agreement (collectively, “Source Code

Agreement”) govern the disclosure, use of and access to source code contemplated

as relevant to the Parties’ claims and defenses in this matter. Specifically, ESI

reflecting source code for the LenSx, iFS, and Catalys products shall be presumed

discoverable and governed by the Source Code Agreement.

             f.    Non-Discoverable ESI. Consistent with the proportionality

standard, excluding ESI governed by the Parties’ Source Code Agreement, and

absent a Party’s specific written notice for good cause, the following categories of

ESI are presumed to be inaccessible and not discoverable:

                   (1)     ESI deleted in the normal course of business before the

time a preservation obligation in this matter came into effect;

                   (2)     Backup data files that are maintained in the normal course

of business for purposes of disaster recovery, including (but not limited to) backup

tapes, disks, SAN, and other forms of media, and that are substantially duplicative

of data more accessible elsewhere;

                   (3)     Deleted, “slack,” fragmented, or unallocated data only

accessible by forensics;



                                          6
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 7 of 31 PageID #: 5243




                     (4)    Random access memory (RAM), temporary files, or other

ephemeral data that are difficult to preserve without disabling the operating system;

                     (5)    On-line access data such as (without limitation) temporary

internet files, history files, cache files, and cookies;

                     (6)    Data in metadata fields frequently updated automatically,

such as last-opened or last-printed dates;

                     (7)    Electronic data (e.g., call logs, email, calendars, contact

data, notes, etc.) sent to or from mobile devices (e.g., iPhone, iPad, Android, and

Blackberry devices), if a copy of such electronic data is routinely saved elsewhere

(such as on a server, laptop, desktop computer, or “cloud” storage);

                     (8)    Voicemail, including Telephone or VOIP voice messages;

                     (9)    Text messages and instant messages not retained in the

ordinary course of business;

                     (10) Server, system, network, or software application logs;

                     (11) Data remaining from systems no longer in use that is

unintelligible on the systems in use; and

                     (12) Electronic      data   temporarily   stored   by   laboratory

equipment or attached electronic equipment, provided that such data is not ordinarily

preserved as part of a laboratory report.




                                             7
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 8 of 31 PageID #: 5244




                   (13) Software files included on the National Institute of

Standards and Technology (NIST) Modern RDS (minimal) list obtained from

https://www.nist.gov/itl/ssd/software-quality-group/nsrl-download/current-rds-

hash-sets;

                   (14) Structural files not material to individual file contents (e.g.

.CSS, .XSL, .XML, .DTD, etc.);

                   (15) Operating System files that do not store user-created

content (e.g. CAT, DLL, DMP, EXE, FON, PNF, OPS, SYS, etc.);

                   (16) Application source code, configuration, and other similar

files necessary for the function of an application that do not store user-created

content during ordinary use (E.g. BAK, BIN, CFG, DBF, DAT, JS, JSON, JAR,

LUA, MSB, RES, WINNT, YTR, etc.).

             g.    Disaster-Recovery      Backup       Data.   Consistent   with   the

proportionality standard, and absent a Party’s specific written notice for good cause,

no Party shall be required to modify or suspend procedures, including rotation of

backup media, used in the normal course of business to back up data and systems

for disaster recovery purposes. Absent a showing of good cause, such backup media

shall be considered to be not reasonably accessible.

      3.     No Designation of Discovery Requests. Productions of hardcopy

documents and ESI in the reasonably usable form set out in this Protocol, including



                                          8
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 9 of 31 PageID #: 5245




Attachment A, need not be organized and labeled to correspond to the categories in

the requests.

      4.        Procedures for redactions and for the handling of materials subject to

claims of attorney-client privilege, work-product immunity, and privacy are set out

in the Stipulated Protective Order entered in this action.

      5.        This Protocol does not govern the format for production of source code,

which shall be produced pursuant to the relevant provisions of the Stipulated

Protective Order and the Source Code Agreement.

B.    ELECTRONICALLY STORED INFORMATION

      1.        Production in Reasonably Usable Form.

                a.    The Parties shall produce ESI in reasonably usable form. Except

as stated in paragraphs B.2 and B.3 below or as agreed hereafter by the Parties, such

reasonably usable form shall be the single-page TIFF-image format with extracted

or OCR text and associated metadata set out in Attachment A, which is incorporated

in full in this Protocol (“TIFF-Plus format”). If the Receiving Party, for good cause

explained in the request and subject to the proportionality standard, seeks production

in native format of specifically identified ESI produced originally in TIFF-Plus

format, the Producing Party shall respond reasonably and in good faith to any such

request. Procedures for production of a native file in response to any such request

are set out in Attachment A, Paragraph A.14.b.



                                            9
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 10 of 31 PageID #: 5246




              b.    Each Party may make requests, for good cause and subject to the

proportionality standard, for production of specifically identified documents in

color.

              c.    If ESI discoverable in this proceeding was previously produced

in another legal proceeding, the Producing Party may elect to produce that

information in the form in which it was previously produced and shall be under no

obligation to conform that prior production to the specifications contained in this

Protocol.

         2.   Native Files. Discoverable portions of electronic spreadsheets (e.g.,

Excel), electronic presentations with tracked changes, comments, speaker notes or

hidden text (e.g., PowerPoint), word processing files with tracked changes,

comments, or hidden text (e.g., Word), desktop databases (e.g., Access), and

audio/video multimedia files shall be produced in native format as described in

Paragraph A.14.a of Attachment A.

         3.   Enterprise Databases, Database Management Systems, and Other

Structured Data (“Structured Data Systems”).

              a.    If discoverable data from any Structured Data System can be

produced in an already existing and reasonably available report, the Producing Party

may collect and produce the data in that report format in accordance with Paragraph

B.1;



                                         10
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 11 of 31 PageID #: 5247




              b.    If an existing report form is not reasonably available, the

Producing Party may make reasonable efforts to export from the Structured Data

System discoverable information in a format compatible with Microsoft Excel or

Microsoft Access and may produce such information in that native format.

         4.   Use of Native Files in Proceedings in the Case.

              a.    Unless the Parties agree otherwise in writing, a Party seeking to

use a native file in any proceeding in this action shall print a hardcopy (i.e., paper

copy) and shall mark that hardcopy as an exhibit. If printing a hardcopy is

impracticable (e.g., because of the excessive number of pages that would be required

to be imaged or copied), the Party shall generate a hardcopy of at least five pages

that are representative of the entire native file.

                    (1)    When a TIFF image of the native file also was produced

(see Paragraph B.1.a above), the Party shall print the required hardcopy from that

TIFF image.

                    (2)    When the native file was initially produced in native

format (see Paragraphs B.2 and B.3.b above), the Party seeking to use the native file

shall:

                           (a)    image the native file to TIFF image or PDF file in

accordance with the specifications in Attachment A, Paragraphs A.3, A.4, and A.5;




                                           11
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 12 of 31 PageID #: 5248




                           (b)   include in the margin of each page of the TIFF

image or PDF file (i) the original production number of the native file, (ii) the full

confidentiality designation required by the Protective Order, and (iii) the text “file

produced natively”;

                           (c)   prepend to the TIFF image or PDF file the

associated slipsheet included with the initial production of the native file; and

                           (d)   print the required hardcopy from the resulting TIFF

image or PDF file.

                b.   Prior to printing a hardcopy as set out in subparagraph B.4.a

immediately above, a Party may make alterations to a native file to facilitate its use

with a witness or to use as an exhibit only on the following conditions:

                     (1)   Such alterations shall not create a potential for confusion

or prejudice.

                           (a)   On the condition that there be no confusion or

prejudice, examples of permitted alterations include (a) hiding columns or rows that

contain no information, and (b) hiding columns containing information not relevant

to the columns presented and not otherwise reasonably relevant for context.

                     (2)   The Party must make explicit and specific disclosure of

each such alteration at a time consistent with any Order of the Court or at least 48

hours prior to use of the file in the proceeding.



                                          12
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 13 of 31 PageID #: 5249




                      (3)   The Party seeking to use a hardcopy of an altered native

file shall mark as exhibits both the hardcopy and a hardcopy of a slipsheet setting

out (a) the information regarding the unaltered native file required by Attachment A,

Paragraph A.14.a, and (b) the MD5 or SHA-1 hash value of the originally produced

unaltered native file.

                      (4)   If a hardcopy prepared in accordance with these provisions

is used at deposition, objections to its admissibility may be made within 60 days of

its first use.

                 c.   Reports Created from Native File Data.

                      (1)   Subject to the limitations set out below, the Parties are

permitted to create from produced native files summaries, extracts, or reports to use

as deposition exhibits. For example, a Party may run a query over a large database

extract to isolate data believed to be relevant and may create a report from the same.

Also by way of example, a Party may extract information from native spreadsheets

and create printouts of the same. Summaries, extracts, or reports must be accurate

representations of the original data and are not authorized if they create a potential

for confusion or prejudice.

                            (a)   The Party proposing to use a summary, extract, or

report of a native file shall disclose in writing, at a time consistent with any Order of

this Court or at least 48 hours prior to use of any such summary, extract, or report, a



                                           13
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 14 of 31 PageID #: 5250




description of how it was created. As applicable, the description must identify the

query run and the source data-set or must identify by production number the

spreadsheet and the columns and rows extracted from it. The writing describing the

methodology shall be marked as an exhibit.

                            (b)   If a summary, extract, or report prepared in

accordance with these provisions is used at deposition, objections to its admissibility

may be made within 60 days of its first use.

               d.    Nothing in this Protocol waives the right of any Party to object

on any grounds to use in any proceeding in this action of a native file, of any altered

native file, of any slipsheet or TIFF-image associated with the native file, or of any

summary, extract, or report of a native file.

      5.       Use of Search Filters.

               a.    To contain costs in the identification of relevant ESI for review

and production, the Parties shall use reasonable search filters such as word/phrase

filters, proximity filters, or date filters, among other possible filters. Any proposed

search filters shall be narrowly tailored to particular claims and defenses.

                     (1)    Within 21 days after the custodial exchange process is

complete, the Producing Party shall disclose at least 8 search filters (either keywords

or Boolean search strings) reasonably drafted to identify potentially responsive

information.



                                          14
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 15 of 31 PageID #: 5251




                     (2)       After the Producing Party has first disclosed its at least 8

search filters, the other Party may request no more than 10 additional search filters

(either keywords or Boolean search strings) reasonably drafted to identify potentially

responsive information. Within seven (7) days of disclosing all search terms, the

Parties shall disclose a report containing the total number of hit counts per search

(including document family members), the number of unique hit counts per search,

and the number of total and unique hit counts per search broken out by custodian.

Within 5 days the Parties shall meet and confer regarding the scope of all search

terms.

                     (3)       Nothing in this order shall be deemed to be a waiver of any

right or responsibility of the Producing Party to manage and control searches of its

data files, including the right, upon notice to the Receiving Party, to make good-faith

revisions to search filters.

              b.     The fact that any electronic file has been identified in agreed-

upon searches shall not prevent any Party from withholding such file from

production on the grounds that the file is not responsive, that it is protected from

disclosure by applicable privilege or immunity, that it is governed by any applicable

privacy law or regulation, or that the Stipulated Protective Order entered in this

action allows the file to be withheld.




                                              15
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 16 of 31 PageID #: 5252




             c.        Nothing in this section shall limit a Party’s right reasonably to

seek agreement from the other Parties or a court ruling to modify previously agreed-

upon search filters.

      6.     Email Threading.

             a.        Email threads are email communications that contain lesser-

included email communications that also may exist separately in the Party’s

electronic document collection. A most-inclusive email is one that contains unique

content and all the lesser-included emails, including attachments, for that branch of

the email thread. The Parties agree that removal of available lesser-included emails

from potential production will reduce all Parties’ costs of document review,

production, and litigation-support hosting, and, when producing the most-inclusive

email in a thread, the Parties need not also produce lesser-included emails in the

thread.

             b.        Participants in lesser-included emails that otherwise would have

been subject to review shall be listed in the most-inclusive email’s

“ALL_PARTICIPANTS” field included in the data load file (see Attachment A,

Paragraph A.13.c). Following production of most inclusive email threads, for good

cause and subject to the proportionality standard, a Receiving Party may make

reasonable requests for individual lesser-included emails. The Producing Party shall




                                            16
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 17 of 31 PageID #: 5253




cooperate reasonably in responding to any such requests if the requested lesser-

included emails otherwise would have been subject to production.

      7.     Avoidance of Duplicate Production.

             a.     “Duplicate ESI” means files that are exact duplicates based on

the files’ MD5 or SHA-1 hash values. The Producing Party need produce only a

single copy of responsive Duplicate ESI. A Producing Party shall take reasonable

steps to de-duplicate ESI globally (i.e., both within a particular custodian’s files and

across all custodians). Entire document families may constitute Duplicate ESI. De-

duplication shall not break apart families. When the same Duplicate ESI exists in the

files of multiple custodians, the additional custodians shall be listed in the

ALL_CUSTODIANS field identified in Paragraph A.13.c of Attachment A.

             b.     If the Producing Party makes supplemental productions

following an initial production, that Party also shall provide with each supplemental

production an overlay file to allow the Receiving Party to update the

ALL_CUSTODIANS field. The overlay file shall include both all custodians listed

in the ALL_CUSTODIANS field in prior productions and any custodians newly

identified in the current supplemental production.

C.    DOCUMENTS THAT EXIST ONLY IN HARDCOPY (PAPER) FORM

      A Party may produce documents that exist in the normal course of business

only in hardcopy form either (a) in their original hardcopy form or (b) scanned and



                                          17
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 18 of 31 PageID #: 5254




produced, redacted as necessary, in accordance with the procedures set out in

Attachment A. The scanning of original hardcopy documents does not otherwise

require that the scanned images be treated as ESI.




                                        18
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 19 of 31 PageID #: 5255




                                ATTACHMENT A

A.1. Image Files. Files produced in *.tif format will be single page black and white

      *.tif images at 300 DPI, Group IV compression. To the extent possible,

      original orientation will be maintained (i.e., portrait-to-portrait and landscape-

      to-landscape). Each *.tif image will be assigned a unique name matching the

      production number of the corresponding page. Such files will be grouped in

      folders of no more than 1,000 *.tif files each unless necessary to prevent a file

      from splitting across folders. If a file, e.g., a PDF file, exceeds 1000 *.tif

      images, the Producing Party may produce the file natively rather than in *.tif

      format. Files will not be split across folders and separate folders will not be

      created for each file. Production numbers shall be endorsed on the lower right

      corner of all images. This number shall be a unique, consistently formatted

      identifier that will:

            i.      be consistent across the production;

           ii.      contain no special characters; and

          iii.      be numerically sequential within a given file.

      Production numbers should be a combination of an alpha prefix along with an

      8 digit number (e.g., ABC00000001). The number of digits in the numeric

      portion of the production number format should not change in subsequent

      productions. Confidentiality designations, if any, will be endorsed on the
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 20 of 31 PageID #: 5256




      lower left corner of all images and shall not obscure any portion of the original

      file.

A.2. File Text. Except where a file’s full text cannot be extracted (e.g., when a file

      has been redacted under assertion of privilege or other protection from

      disclosure), full text will be provided in the format of a single *.txt file for

      each file (i.e., not one *.txt file per *.tif image). Where ESI contains text that

      cannot be extracted, the available *.tif image will be OCR’d or, as applicable,

      the redacted native file will have its text re-extracted, and file-level text will

      be provided. Searchable text will be produced as file-level multi-page UTF-8

      text files with the text file named to match the beginning production number

      of the file. The full path of the text file must be provided in the *.dat data load

      file.

A.3. Word Processing Files. If word processing files, including without limitation

      Microsoft Word files (*.doc and *.docx), are produced in *.tif image format,

      such *.tif images will display tracked changes, comments, and hidden text.

A.4. Presentation Files. If presentation files, including without limitation Microsoft

      PowerPoint files (*.ppt and *.pptx), are produced in *.tif image format, such

      *.tif images will display comments, hidden slides, speakers’ notes, and similar

      data in such files.




                                           2
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 21 of 31 PageID #: 5257




A.5. Spreadsheet or Worksheet Files. If spreadsheet files, including without

      limitation Microsoft Excel files (*.xls or *.xlsx), are produced in *.tif image

      format, such *.tif images will display hidden rows, columns, and worksheets,

      if any, in such files.

A.6. Parent-Child Relationships. Parent-child relationships (e.g., the associations

      between emails and their attachments) will be preserved. Email and other ESI

      attachments will be produced as independent files immediately following the

      parent email or ESI record. Parent-child relationships will be identified in the

      data load file pursuant to paragraph A.13 below.

A.7. Dynamic Fields. Files containing dynamic fields such as file names, dates,

      and times will be produced showing the field type (e.g., “[FILENAME]” or

      “[AUTODATE]”), rather than the values for such fields existing at the time

      the file is processed.

A.8. English Language. To the extent any data exists in more than one language,

      the data will be produced in English, if available. If no English version of a

      file is available, the Producing Party shall not have an obligation to produce

      an English translation of the data.

A.9. Embedded Objects. Some Microsoft Office and .RTF files may contain

      embedded objects. Such objects typically are the following file types:

      Microsoft Excel, Word, PowerPoint, Project, Outlook, and Access; and PDF.



                                            3
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 22 of 31 PageID #: 5258




      Subject to claims of privilege and immunity, as applicable, objects with those

      identified file types shall be extracted as separate files and shall be produced

      as attachments to the file in which they were embedded. If the file with the

      embedded object is produced in native format, the embedded object need not

      be extracted.

A.10. Compressed Files. Compressed file types (i.e., .CAB, .GZ, .TAR. .Z, .ZIP)

      shall be decompressed in a reiterative manner to ensure that a zip within a zip

      is decompressed into the lowest possible compression resulting in individual

      files.

A.11. Scanned Hardcopy Documents.

      a.       In scanning hardcopy documents, multiple distinct documents should

               not be merged into a single record, and single documents should not be

               split into multiple records (i.e., hard copy documents should be

               logically or physically unitized).

      b.       For scanned images of hardcopy documents, OCR should be performed

               on a document level and provided in document-level *.txt files named

               to match the production number of the first page of the document to

               which the OCR text corresponds. OCR text should not be delivered in

               the data load file or any other delimited text file.




                                             4
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 23 of 31 PageID #: 5259




      c.    In the case of an organized compilation of separate hardcopy

            documents—for example, a binder containing several separate

            documents behind numbered tabs—the document behind each tab

            should be scanned separately, but the relationship among the

            documents in the binder should be reflected in proper coding of the

            family fields set out below.

A.12. Production Numbering.

      In following the requirements of Paragraph A.1 of this Attachment A, the

Producing Party shall take reasonable steps to ensure that attachments to documents

or electronic files are assigned production numbers that directly follow the

production numbers on the documents or files to which they were attached. If a

production number or set of production numbers is skipped, the skipped number or

set of numbers will be noted. In addition, wherever possible, each *.tif image will

have its assigned production number electronically “burned” onto the image.

A.13. Data and Image Load Files.

      a.    Load Files Required. Unless otherwise agreed, each production will

            include a data load file in Concordance (*.dat) format and an image

            load file in Opticon (*.opt) format.

      b.    Load File Formats.




                                           5
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 24 of 31 PageID #: 5260




             i.     Load file names should contain the volume name of the

                    production media. Additional descriptive information may be

                    provided after the volume name. For example, both ABC001.dat

                    or ABC001_metadata.dat would be acceptable.

            ii.     Unless other delimiters are specified, any fielded data provided

                    in a load file should use Concordance default delimiters.

                    Semicolon (;) should be used as multi-entry separator.

           iii.     Any delimited text file containing fielded data should contain in

                    the first line a list of the fields provided in the order in which they

                    are organized in the file.

      c.      Fields to be Included in Data Load File. For all documents or electronic

              files identified as relevant, not privileged, and produced, the following

              metadata fields for each document or electronic file, if available at the

              time of collection and processing and unless such metadata fields are

              protected from disclosure by attorney-client privilege or work-product

              immunity or otherwise prohibited from disclosure by law or regulation,

              will be provided in the data load file pursuant to subparagraph (a). The

              term “Scanned Docs” refers to documents that are in hard copy form at

              the time of collection and have been scanned into *.tif images. The term

              “Email and E-Docs” refers to files that are in electronic form at the time



                                            6
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 25 of 31 PageID #: 5261




               of their collection, irrespective of the form (TIFF-Plus or native format)

               in which they are produced.

                     Sample                         Email and E-
 Field               Data          Scanned Docs     Docs             Comment
 PRODBEG             ABC000000     Yes              Yes              Beginning production
 [Key Value]         01                                              number
 PRODEND             ABC000000     Yes              Yes              Ending production
                     08                                              number
 PRODBEGATT          ABC000000     Yes              Yes              Beginning production
                     09                                              number of parent in a
                                                                     family
 PRODENDATT          ABC000010 Yes                  Yes              Ending production
                     05                                              number of last page of
                                                                     the last attachment in a
                                                                     family
 CUSTODIAN           Smith, John   Yes              Yes              Custodian who
                                                                     possessed the
                                                                     document or electronic
                                                                     file
 ALL_CUSTODI         Doe, Jane;    N/A              Yes              When global de-
 ANS                 Jones,                                          duplication is used,
                     James                                           these are custodians
                                                                     whose file has been de-
                                                                     duplicated; multiple
                                                                     custodians separated by
                                                                     semicolons
 NATIVEFILE          Natives\      N/A              Yes              Path and file name for
                     001\001\                                        native file on
                     ABC                                             production media
                     00000001.xl
                     s
 FILEDESC            Microsoft     N/A              Yes              Description of the type
                     Office 2007                                     file for the produced
                     Document                                        record.
 FOLDER              \My           N/A              Yes              Original source folder
                     Documents\                                      for the record
                     Document1.                                      produced.
                     doc
 FILENAME            Document1.    N/A              Yes              Name of original
                     doc                                             electronic file as
                                                                     collected.
 DOCEXT              DOC           N/A              Yes              File extension for email
                                                                     or e-doc


                                             7
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 26 of 31 PageID #: 5262




                  Sample                        Email and E-
 Field            Data           Scanned Docs   Docs           Comment
 PAGES            2              Yes            Yes            Number of pages in the
                                                               produced document or
                                                               electronic file (not
                                                               applicable to native file
                                                               productions).
 AUTHOR           John Smith     N/A            Yes            Author information as
                                                               derived from the
                                                               properties of the
                                                               document.
 DATECREATED      10/09/2005     N/A            Yes            Date on which non-
                                                               email file was created
                                                               as extracted from file
                                                               system metadata
 DATELASTMO       10/09/2005     N/A            Yes            Last date on which
 D                                                             non-email file was
                                                               modified as extracted
                                                               from file system
                                                               metadata
 DOCUMENT_S                                                    “Subject” field
 UBJECT                                                        extracted from
                                                               metadata properties of
                                                               the document
 EMAIL_SUBJEC     Changes to     N/A            Yes            “Subject” field
 T                Access                                       extracted from email
                  Database                                     message
 FROM             John Beech     N/A            Yes            “From” field extracted
                                                               from email message
 TO               Janice Birch   N/A            Yes            “To” field extracted
                                                               from email message
 CC               Frank          N/A            Yes            “Cc” or “carbon copy”
                  Maple                                        field extracted from
                                                               email message
 BCC              John           N/A            Yes            “Bcc” or “blind carbon
                  Oakwood                                      copy” field extracted
                                                               from email message
 DATESENT         10/10/2005     N/A            Yes            Sent date of email
                                                               message (mm/dd/yyyy
                                                               format)
 TIMESENT         10:33 am       N/A            Yes            Sent time of email
                                                               message, time zone set
                                                               to GMT
 DATERCVD         10/10/2005     N/A            Yes            Received date of email
                                                               message (mm/dd/yyyy
                                                               format)


                                         8
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 27 of 31 PageID #: 5263




                  Sample                         Email and E-
 Field            Data         Scanned Docs      Docs             Comment
 TIMERCVD         10:33 am     N/A               Yes              Received time of email
                                                                  message, time zone set
                                                                  to GMT
 ALL_PARTICIP     John Beech, N/A                Yes              For emails only; lists
 ANTS             Janice                                          all participants in
                  Birch, Frank                                    lesser-included emails
                  Maple                                           that, without email
                                                                  threading, would have
                                                                  been subject to review
 CONFIDENTIAL     HIGHLY    Yes                  Yes              Text of confidentiality
 ITY              CONFIDEN                                        designation, if any
                  TIAL
 TEXTPATH         Text\001\ Yes                  Yes              Path to *.txt file
                  001\                                            containing extracted or
                  ABC000000                                       OCR text
                  01.txt
 FILE_PRODUCE     Yes       N/A                  YES              Limited to documents
 D_IN_NATIVE_                                                     reproduced in native
 AND_TIFF                                                         format
 MD5_HASH         309997447f. N/A                Yes              MD5 Hash value for
                  .....                                           ESI
 PRODVOL          VOL001      Yes                Yes              Name of the
                                                                  Production Volume



A.14. Files Produced in Native Format.

      a.    For any electronic file produced initially as a native file in accordance

            with Paragraph B.2 of the Protocol above, the file shall be given a file

            name consisting of a unique production number and, as applicable, a

            suitable      confidentiality       designation;      for       example,

            “ABC00000002_Confidential.” For each such native file, the

            production will include a *.tif image slipsheet (i) indicating the

            production number of the native file, (ii) with respect to any



                                            9
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 28 of 31 PageID #: 5264




            confidential document, setting forth the full confidentiality language

            applicable to the native file as set out in the protective order, and

            (iii) stating “File Provided Natively.” To the extent that it is available,

            the original or redacted file text shall be provided in a file-level multi-

            page UTF-8 text file with a text path provided in the *.dat file;

            otherwise the text contained on the slipsheet shall be provided in the

            *.txt file with the text path provided in the *.dat file.

      b.    For any electronic file produced in native file format following

            production of a TIFF-image in accordance with Paragraph B.1, the file

            shall be given a file name consisting of (i) the production number of the

            first page of the associated TIFF-image and (ii) as applicable, a suitable

            confidentiality designation. For each such native file, the production

            will include a new .DAT file (i) indicating the production number of

            the native file, (ii) identifying the path to the native file, (iii) adding a

            field stating “Yes,” indicating that the file was produced in both native

            and TIFF formats, and (iv) linking the metadata associated with the

            originally produced TIFF image to the newly produced native file.

A.15. Production Media. Unless otherwise agreed, documents and ESI will be

      produced on optical media (CD/DVD), external hard drive, secure FTP site,

      or similar electronic format. Such media should have an alphanumeric volume



                                          10
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 29 of 31 PageID #: 5265




      name; if a hard drive contains multiple volumes, each volume should be

      contained in an appropriately named folder at the root of the drive. Volumes

      should be numbered consecutively (ABC001, ABC002, etc.). Deliverable

      media should be labeled with the name of this action, the identity of the

      Producing Party, and the following information: Volume name, production

      range(s), and date of delivery.

A.16. Encryption of Production Media. To maximize the security of information in

      transit, any media on which documents or electronic files are produced may

      be encrypted by the Producing Party. In such cases, the Producing Party shall

      transmit the encryption key or password to the Requesting Party, under

      separate cover, contemporaneously with sending the encrypted media. The

      Receiving Parties in this matter are on notice that certain data produced may

      originate from custodians in the European Union and the Receiving Parties

      therefore agree to follow the strictest security standards in guarding access to

      said data.




                                         11
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 30 of 31 PageID #: 5266




MORRIS, NICHOLS, ARSHT & TUNNELL LLP       SHAW KELLER LLP

/s/ Jennifer A. Ward                       /s/ John W. Shaw

Jack B. Blumenfeld (#1014)                 John W. Shaw (No. 3362)
Brian P. Egan (#6227)                      Karen E. Keller (No. 4489)
Anthony D. Raucci (#5948)                  I.M. Pei Building
Jennifer A. Ward (#6476)                   1105 North Market Street, 12th Floor
1201 North Market Street                   Wilmington, DE 19801
P.O. Box 1347                              (302) 298-0700
Wilmington, DE 19899                       jshaw@shawkeller.com
(302) 658-9200                             kkeller@shawkeller.com
jblumenfeld@morrisnichols.com
began@ morrisnichols.com                   Attorneys for Defendants and Counterclaim
araucci@morrisnichols.com                  Plaintiffs Alcon LenSx, Inc., Alcon Vision,
jward@ morrisnichols.com                   LLC, Alcon Laboratories, Inc. and Alcon
                                           Research, LLC
Attorneys for Plaintiffs and
Counterclaim Defendants
AMO Development, LLC,
AMO Manufacturing USA, LLC,                OF COUNSEL:
AMO Sales and Service, Inc. and
Johnson & Johnson Surgical Vision, Inc.    Jeanne M. Heffernan
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
                                           New York, NY 10022
OF COUNSEL:                                (212) 446-4800

Michael A. Morin                           Gregg F. LoCascio
Matthew J. Moore                           Noah S. Frank
Sarang V. Damle                            KIRKLAND & ELLIS LLP
Rachel Weiner Cohen                        1301 Pennsylvania Avenue, N.W.
Carolyn M. Homer                           Washington, DC 20004
Holly K. Victorson                         (202) 389-5000
Ashley N. Finger
LATHAM & WATKINS LLP                       Caroline Lourgos
555 Eleventh Street, NW, Suite 1000        KIRKLAND & ELLIS LLP
Washington, DC 20004                       300 North LaSalle
(202) 637-2200                             Chicago, IL 60654
Roger J. Chin                              (312) 862-2000

                                      12
Case 1:20-cv-00842-CFC Document 73 Filed 03/08/21 Page 31 of 31 PageID #: 5267




Joseph R. Wetzel                          Kristen P.L. Reichenbach
Kristine W. Hanson                        KIRKLAND & ELLIS LLP
Allison Harms                             555 California Street
LATHAM & WATKINS LLP                      San Francisco, CA 94104
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
(415) 491-0600

S. Giri Pathmanaban
LATHAM & WATKINS LLP
140 Scott Drive
Menlo Park, CA 94025
(650) 328-4600

March 8, 2021


      SO ORDERED this _____ day of __________, 2021.



                                    UNITED STATES DISTRICT JUDGE




                                     13
